Citation Nr: 1130529	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether a March 2008 decision of the Board of Veterans' Appeals (Board) that denied service connection for posttraumatic stress disorder (PTSD), and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, should be revised or reversed on the grounds of clear and unmistakable error.

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran (moving party) had active service from March 1969 to December 1970.

The moving party seeks revision or reversal of a March 2008 Board decision, which denied service connection for PTSD, and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, on the basis that clear and unmistakable error was committed in that decision.


FINDING OF FACT

The March 2008 decision of the Board, which denied service connection for PTSD, and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, was adequately supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in March 2008 were not before the Board in March 2008, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.



CONCLUSION OF LAW

The March 2008 decision of the Board, which denied service connection for PTSD, and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because a motion alleging CUE in a decision of the Board is not a claim but rather a collateral attack on the decision, and is based on the record and law that existed at the time of the prior adjudication in question, the VCAA does not apply.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Thus, discussion of the notice and duty to assist provisions in this case is not required. 38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400- 20.1411 (2010).

II. Clear and Unmistakable Error
 
The Board has the authority to revise a prior Board decision on the grounds of CUE. 38 U.S.C.A. § 7111 (West 2002).  A claim requesting review under that statute may be filed at any time after the underlying decision is made.

Previous decisions that are final and binding will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a) (2010).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator ( there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c) (2010).

Examples of situations that are not CUE are: (1) changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist. VA's failure to fulfill the duty to assist. (3) Evaluation of evidence. A disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) (2010).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2010).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  38 C.F.R. § 20.1403(a) (2010).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with those requirements shall be dismissed without prejudice to refiling.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b) (2010).

In September 2009, the Veteran's representative, on behalf of the Veteran, filed a motion alleging CUE in a March 2008 Board decision.  It was specifically alleged that the Board erred in denying service connection for PTSD based on an unverified stressor because the Board erroneously found that he served with the 13th Quartermaster Platoon, which was not present for a pipeline explosion carried out by Viet Cong saboteurs on January 10, 1970.  It was asserted that the Veteran did not serve with the 13th Quartermaster Platoon, but rather, served with the 14th Quartermaster Platoon, which was present and suffered from the conceded explosion, thus verifying the Veteran's in-service stressor.  Based upon these arguments, the Board finds that the motion adequately set forth an alleged specific error of fact or law in accordance with 38 C.F.R. § 20.1404(b) (2010. Accordingly, the Board will proceed with an analysis of the Veteran's motion.

III. Analysis

Here, the moving party argues that the March 2008 Board decision was based on an error of fact, namely its finding that the Veteran belonged to the 13th Quartermaster Platoon which was not present at the time of a January 10, 1970 pipeline explosion (a verified stressor) in Vietnam caused by Viet Cong saboteurs.  The Veteran argues that he did not serve with the 13th Quartermaster Platoon, but rather served with the 14th Quartermaster Platoon, which was present and suffered from the January 10, 1970 pipeline explosion and, thus, has a verified in-service stressor.

However, after a review of the evidence the Board finds that the March 2008 decision was adequately supported by the evidence then of record and was not undebateably erroneous.  The record does not demonstrate that the correct facts, as they were known in March 2008, were not before the Board in March 2008, or that the Board incorrectly applied statutory or regulatory provision extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  

In this regard, the record shows that the evidence before the Board at the time of its March 2008 decision was that the Veteran began en route to the Republic of Vietnam on December 9, 1969.  The evidence also showed that he served in Vietnam from January 16, 1970 to January 15, 1971 and served with the 13th Quartermaster Platoon between January 19, 1970 and February 8, 1970.  Also of record was copy of a letter listing soldiers, including the Veteran, who received the Award of the Army Commendation Medal for meritorious service in connection with military operations against a hostile force.  The letter listed the Veteran as belonging to the 14th Quartermaster Platoon between January 1970 and December 1970.  The evidence of record at the time of the Board's March 2008 decision also included information from the United States Army and Joint Services Records Research Center (JSRRC) which had been requested by the RO to verify a pipeline explosion in January 1970 while the Veteran was assigned to the 13th Quartermaster Platoon.  In September 2007, the JSRRC reported that the Operational Report Lessons Learned (OR-LL) were reviewed for the period ending January 31, 1970 and  that the OR-LL verified that on January 10, 1970, a section of a triple pipeline carrying JP-4 mogas and diesel was destroyed by Viet Cong saboteurs.  Also of record, was a January 2005 statement from B. G., who indicated that he served with the Veteran in Vietnam in 1970 and that he remembered the shooting on the Saigon River and the exploding of the pipeline.

The Board notes that information contained in the record at the time of the March 2008 Board decision does show that the Veteran served with both the 13th and 14th Quartermaster Platoon while stationed in Vietnam.  However, although a review of the March 2008 decision shows that the Board only discussed the Veteran's belonging to the 13th Quartermaster Platoon, the fact still remains that the Veteran's only verified stressor (the pipeline explosion caused by Viet Cong saboteurs) occurred on January 10, 1970, which was six days before the Veteran arrived in Vietnam on January 16, 1970 and nine days before he was assigned to the 13th Quartermaster Platoon.  Although the Veteran contends that the 14th Quartermaster Platoon was present and suffered at the time of the January 10, 1970 pipeline explosion, there was nothing of record at the time of the March 2008 Board decision that shows that he, in fact, was in Vietnam (with either the 13th or 14th Quartermaster Platoon or any other organization) at that time or any time prior to January 16, 1970.  Therefore, even if the March 2008 Board decision had specifically found that the Veteran served with the 14th Quartermaster Platoon, such finding would not have manifestly changed the outcome of the Board's decision at the time it was made because, as noted above, the Veteran's only verified stressor occurred on January 10, 1970, days before the evidence of record demonstrates that he arrived in Vietnam on January 16, 1970.  Consequently, the Board still would have ultimately found that the Veteran did not have PTSD based on a verified in-service stressor.

As such, the Board finds that there was no clear and unmistakable error in the Board's March 2008 decision denying service connection for PTSD on the basis that the Veteran did not have a verified in-service PTSD stressor.  The moving party has not alleged any other error of fact or law in the March 2008 Board decision.  Accordingly, the motion to revise or reverse the March 2008 Board decision, which denied service connection for PTSD, and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

The March 2008 Board decision which denied service connection for PTSD and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, was not clearly and unmistakably erroneous.  The Motion is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


